      Case 1:18-cv-09711-GBD-KHP Document 214 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                       09/09/2020
SOUTHERN DISTRICT OF NEW YORK
  NEREIDA MORALES,
                                                                      18-CV-9711 (GBD) (KHP)
                                         Plaintiff,
                                                                       ORDER SCHEDULING
                         -against-                                     TELEPHONIC STATUS
                                                                          CONFERENCE
  THE NEW YORK AND PRESBYTERIAN
  HOSPITAL et al.,


                        Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

        A telephonic Status Conference in this matter is hereby scheduled for Thursday,

November 5, 2020 at 10:00 a.m.        The parties’ are directed to call Judge Parker’s telephone

conference line at the scheduled time.     Please dial (866) 434-5269, Access code: 4858267.

        Plaintiff failed to attend the telephonic status conference scheduled for today.

Plaintiff is warned that future failures to attend conferences and/or failure to participate in

discovery will result in her case being dismissed for lack of prosecution.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff.



SO ORDERED.

Dated: September 9, 2020
       New York, New York

                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge
